Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants’ submission of replacement drawing, amendment to the specification filed on 03/02/2022, is acknowledged. Applicants' amendment of the claim, filed on 03/02/2022, in response to the rejection of claims 1, 6, 11, 14-17, 44-45 from the non-final office action, mailed on 09/02/2021, by amending claims 1 and 45, is acknowledged and will be addressed below.

Drawings
The drawings are objected to because it has a feature that was not originally presented in the applicants’ disclosures, thus it raises new matter issue, see the details in 112 rejection below. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed on 03/02/2022, is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: see the details in the 112 rejection below.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Interpretation
(1) MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing such functions, it is considered to meet the claim limitations. Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (See MPEP 2111.02, 2115; In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458,459 (CCPA 1963). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (See MPEP 2112.01; In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977). It has further been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); and the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  While features of an apparatus may be described either structurally or functionally, claims directed to an apparatus MUST be distinguished from prior art in terms of structure rather than function (See MPEP §2114).

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 45 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
(1) The “wherein baffles are not present above the particle bed” of Claim 45 raises a new matter issue, because it includes a feature that was not originally presented in the applicants’ disclosures.
The applicants assert the claim 45 is supported by the paragraph [0035] of the published instant application, see page 7 of the remarks, filed in 03/24/2021. However, the [0035] merely discloses “Baffles 22 can be added above the bed to create separate zones of gases and provide direction for purging”, and the original drawing clearly shows the embodiment having the baffle 22 presented above the particle bed. In other words, the applicants’ original disclosures only provide a detailed structural configuration of the apparatus, when the baffle is provided above the bed.
The applicants’ original drawing and specification never disclose a separate embodiment when baffles are not present above the particle bed, and the examiner does not find any proper support supporting the applicants’ assertion that “when the baffle is not present above the particle bed” actually indicates simply removing the upper portion of the baffle.
Emphasized again, the applicants’ original disclosures never disclose how the structural configuration is constructed when the baffles are not present. Rather it appears the applicants to define the invention in terms of what it was not, rather than pointing out the invention and also appears an attempt to claim the invention by excluding what the inventors did not invent rather than distinctly and particularly pointing out what they did invent. Therefore, it is a new matter.

Claims 1, 6, 11, 14-17 and 44-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) The “substrate particles can be conveyed” of Claim 6, “a control system that can turn on and turn off” of Claim 11, and “the vibration system can be adjusted” of Claim 16, “the apparatus can be temporarily stopped” of Claim 17 are not clear, because of the conditional term “can”.
The term “can” merely indicate “capability” and does not mean “must do” a function, thus it includes two interpretations “perform the function” and “not perform the function”, in other words, even when a prior art teaches a status that “even the function is not performed”, it reads into the claimed limitation. Consequently, the claims are indefinite because it is not clear whether the claimed apparatus actually requires the claimed function to be performed by the apparatus or does not require.
For the purpose of examination, it will be examined in both ways.

(2) continued from 112 1st above, the “wherein baffles are not present above the particle bed” of Claim 45 is not clear.
First, it is not clear how the structural configuration for the limitation “wherein baffles are not present above the particle bed” is constructed, because the applicants’ original drawing and specification never disclose a separate embodiment when baffles are not present above the particle bed, see the 112 1st above.
Second, the “can be above” disclosed in the applicants’ specification does not inherently mean that the no upper baffle structural configuration is obtained by removing the upper baffle portion from the originally presented structural configuration. The applicants assert “when A is B, B is always A”, which is not always true.
Third, if the baffle is not required, why the applicants claim the “not present” in the new claim? if the baffle is not existed, the claim does not need to define the non-existed feature. Again, the issue is raised because the applicants attempt to claim the invention by excluding what the inventors did not invent. 
For the purpose of examination, based on the original disclosures, it will be examined inclusive of “present”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6, 11, 14-17 and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Dickey et al. (US 20070224348, hereafter ‘348) in view of Weimer et al. (US 20070298250, ‘250), Liborius (US 5648118, hereafter ‘118) and Quanquin (US 3533829, hereafter ‘829). 
Regarding to Claim 1, ‘348 teaches:
Atomic layer deposition system (title), and spaced-apart first and second precursor zones (abstract, note the space apart zones enables spatial ALD, the claimed “An apparatus for performing spatial atomic layer deposition or chemical vapor deposition on substrate”);
An alternative system 200 shown in FIG. 3 may be configured without rollers, yet achieve ALD-type deposition on a long thin substrate 212, such as a web, by passing the substrate 212 along a linear transport path between alternating zones 202, 204, 206, etc., of precursor 1, inert gas, precursor 2, inert gas, precursor 1, inert gas, etc. ([0040], note the system includes a housing, which is a chamber, thus a portion inside the housing that a reaction is occurred is a reaction zone, and it is well-known the gas is delivered through a conduit, see also piping of [0020] and solid line from the source, and the precursor zones are operating simultaneously, see the gas arrows of Fig. 3, and the inert gas zone of ALD system of ‘348 is clearly capable of purging excess precursor gases, as applicants’ inert gas zone in the ALD system does. Further note the claimed “operating simultaneously” and “purge excess precursor gases” are intended use of an apparatus, see the MPEP citations under claim interpretation above, the claimed “the apparatus comprising: a reaction zone defined by a housing that includes: more than one spatially separated precursor dosing zones adopted to operate simultaneously, wherein each precursor dosing zone comprises a precursor dosing means located below, the precursor dosing means comprising a conduit for introducing a precursor gas into the precursor dosing zone; a plurality of inert gas dosing zones positioned in alignment with the spatially separated precursor dosing zones, and adjacent to each of the spatially separated precursor dosing zones, wherein each inert gas dosing zone comprises an inert gas dosing means located, the inert gas dosing means comprising a conduit for introducing an inert gas into the inert gas dosing zone, and wherein the inert gas dosing zones are configured to purge excess precursor gases”);
Fig. 3 shows each gas dosing zone is divided by a partition, and an opening for passing the substrate is existed in each partition (the claimed “barriers between adjacent precursor dosing zones and inert gas dosing zones, said barriers delineating and separating the precursor dosing zones from the inert gas dosing zones; openings in said barriers, said openings located above”);
One pass of the substrate 212 through the system completes three ALD cycles ([0040], the claimed “adopted to move to push the substrate through the precursor dosing zones and the inert gas dosing zones of the reaction zone, such that the substrate move through each precursor dosing zone and are contacted in each precursor dosing zone with the precursor gas introduced by the precursor dosing means in the respective precursor dosing zone, and the substrate move through each inert gas dosing zone; and, to allow translation of the substrate from an entrance to the reaction zone, through the precursor dosing zones, and the inert gas dosing zones”).

Fig. 3 of ‘348 does not explicitly show the “wherein each inert gas dosing zone comprises an inert gas dosing means located below” and “a head space located above, for collecting exhaust gas in the reaction zone, wherein the head space is in fluid communication with each of the more than one spatially separated precursor dosing zones and with each of the plurality of inert gas dosing zones” of Claim 1.

However, Fig. 1 of ‘348 clearly shows all the gas supplying zones are disposed at same side and an exhaust system is disposed at an opposite side to the gas supplying zones. Further, Fig. 1 clearly shows each of the gas source zones 14, 20, 16 is connected to the common pump 58 disposed opposite to the gas source side, through a common exhaust line connected to the pump, thus the common exhaust line collecting all the exhaust gases can be interpreted as a head space connected to the pump. Therefore, Fig. 3 of ‘348 would have similar feature of Fig. 1 thus it reads into the claimed “wherein each inert gas dosing zone comprises an inert gas dosing means located below” and “a head space located above for collecting exhaust gas in the reaction zone, wherein the head space is in fluid communication with each of the more than one spatially separated precursor dosing zones and with each of the plurality of inert gas dosing zones and adapted such that, during operation, exhaust gases from the inert and precursor dosing zones are combined”.

‘348 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1: (1A) An apparatus for performing spatial atomic layer deposition or chemical vapor deposition on substrate particles in a particle bed, 
(1B) wherein each precursor dosing zone comprises a precursor dosing means located below the particle bed,
(1C) wherein each inert gas dosing zone comprises an inert gas dosing means located below the particle bed, 
(1D) said openings located above the particle bed to allow fluid communication of the precursor and inert gases,
(1E) a head space located above the particle bed and within the housing for collecting exhaust gas in the reaction zone, wherein the head space is in fluid communication with each of the more than one spatially separated precursor dosing zones and with each of the plurality of inert gas dosing zones and adapted such that, during operation, exhaust gases from the inert and precursor dosing zones are combined within the housing,
(1F) a vibrating particle support for supporting the particle bed, the vibrating particle support adopted to move in a vibrational mode to push the substrate particles in the particle bed through the precursor dosing zones and the inert gas dosing zones of the reaction zone, such that the substrate particles move through each precursor dosing zone and are contacted in each precursor dosing zone with the precursor gas introduced by the precursor dosing means in the respective precursor dosing zone, and the substrate particles move through each inert gas dosing zone; and a vibration system, mounted on the apparatus, adopted to oscillate the vibrating particle support at a sufficient frequency and a sufficient angle to allow translation of the substrate particles from an entrance to the reaction zone, through the precursor dosing zones, and the inert gas dosing zones.

In regards to the limitations of 1A-1C and the “particles and particle bed” of 1D-1F:
‘250 is analogous art in the field of atomic layer deposition (title). ‘250 teaches Layers of a passivating material and/or containing luminescent centers are deposited on phosphor particles, and the layers are formed in an ALD process (abstract, note a group of the particles is a particle bed, thus ‘250 clearly teaches coating on the particles can be obtained by ALD, in other words, the particles can be a substrate for the ALD processing apparatus).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a particle bed, as a substrate of ‘348’s apparatus, in other words, instead of the web substrate of ‘348 (this reads into the limitations of 1A-1C and the “particles and particle bed” of 1D-1F, and also due to the substrate position in the Fig. 3 of ‘348, the location terms “below” and “above” are inherently satisfied), for the purpose of forming a passivation layer through the ALD process, and/or for its suitability as a substrate material with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. See MPEP 2144.07.
Further note, as a substrate to be processed in a processing apparatus, use of different substrate material type, shape or property is mere an intended use of the processing apparatus, see the MPEP citations above, thus it does not have a patentable weight for determining a patentable subject matter of the processing apparatus.

In regards to the limitations of 1D:
‘118 is analogous art in the field of apparatus for conducting coating process (abstract). ‘118 teaches each of the openings 34 is provided with a vertically adjustable closure plate 36 that operates to increase or decrease the overflow height through the partition 22 as well as increase or decrease the size of the opening 34 in order to control the rate of transfer of particles to the succeeding cell (lines 14-20 of col. 5, note adjusting the size of the opening intrinsically enables fluid communication between adjacent gas dosing zones).

Before the effective filling date of the claimed invention, it also would have been obvious to a person of ordinary skill in the art to have adjusted the size of the opening of ‘348 for passing the substrate, for the purpose of controlling the rate of transfer of particles to the succeeding cell and/or further providing a proper size to pass different type of substrate. Therefore, the opening is clearly capable of allowing fluid communication by adjusting the size of the opening (this reads into the limitation of 1D).
Further note, the claimed “allow fluid communication of said gases” is an operation or function result caused by use of the opening, thus when an apparatus provides a sufficient opening for movement of the particle bed, it also intrinsically cause fluid communication between adjacent gas dosing zones, therefore, it clearly meets the claimed requirement, see the MPEP citations above.

In regards to the limitations of 1E:
As discussed in the first combination above, the apparatus of ‘348 performs ALD deposition on the substrate, which is a particle bed type. 
‘118 further teaches exits into the plenum space 52 for discharge from outlet 54 through conduit 56 (Fig. 1, lines 40-43 of col. 7, note Fig. 1 clearly shows the space 52 where the exhaust gases from each gas dosing zone are combined is within the housing, and all the gas supplying zones are located below the particle bed, and exhaust vent is located at top of the apparatus).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have configured the apparatus of ‘348, such that a common head space is formed at the top within the housing by disposing all the inert gas inlets of Fig. 3 of ‘348, at a bottom of the apparatus of Fig. 3, thus below the particle bed substrate, and positioned the exhaust system of ‘348 at a top of the apparatus (this reads into the limitations of 1E), for the purpose of providing inlet and exhaust passages proper for the particle coating, and/or for its suitability as particle coating apparatus with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. See MPEP 2144.07. 

In regards to the limitations of 1F:
In ‘348, the web substrate of ‘348 continuously passes through the apparatus of ‘348. And as discussed in the particle substrate above, the Fig. 3 ALD apparatus of ‘348 is modified to have a particle bed substrate, Thus, as the web substrate of ‘348 generally does, the particle bed substrate would have continuously passed through ‘348. Therefore, it is obvious that a substrate support of the apparatus of ‘348 requires a proper substrate support capable of moving the particle bed.

‘829 is analogous art in the field of continuously moving a substrate from a feed point to a discharge point, while coating the substrate (lines 16-20 of col. 1, similar to continuously moving a substrate while depositing of ‘348). ‘829 teaches the support is vibrated in both a vertical and horizontal direction magnetically or mechanically by any suitable means. In this case, the rate of movement of the bed may be controlled by variation of the amplitude and/or frequency of the vibrating means (lines 39-46 of col. 4).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a vibrating bed support configured to be operated by a vibration system, as the substrate particle bed support of the combined apparatus of ‘348 and ‘250 (this reads into the other limitation of 1F), for the purpose of providing translation or lateral movement of the particle bed, as taught by ‘829 and also required by ‘348, ‘250 and ‘118.

Regarding to Claim 6,
‘829 further teaches translation or lateral movement of the particle bed may be accomplished by any suitable means known in the art (lines 23-25 of col. 4), and the vibrator 4 is energized and longitudinal and vertical movement is imparted to the trough 1. The amplitude and the direction of the vibrations are adjusted so that the movement imparted to the bed of cores 13 is at a suitable rate as determined by the nature of the particles or cores making up the bed (lines 31-36 of col. 7).

‘348 further teaches by reversing the transport direction of the substrate 12 to send it back through the system ([0034], note in ‘348, forward and backward movement of the substrate is perfomed).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have also adopted reversing the transport direction, into the vibrating bed support configured to be operated by a vibration system of the combined apparatus of ‘348, ‘250, ‘118 and ‘829, for the purpose of providing a multi-layer coating stack of two or more thin film materials, as taught by ‘348. This reads into the claimed “wherein the vibration system includes a reversible vibrational drive such that the substrate particles can be conveyed in either linear direction”.

Regarding to Claim 11,
‘348 further teaches A control system (not shown) responsive to pressure sensors in the various zones may also be utilized to control gas injection and exhaust flow rates to help maintain a desired pressure differential ([0024], note use of flow control valves or other flow control devices are also flow control system, note the claimed “wherein the apparatus further includes a control system that can turn on and turn off precursor gas delivery to any of the precursor dosing zones”).

Regarding to Claim 14,
‘384 teaches alternating zones 202, 204, 206, etc., of precursor 1, inert gas, precursor 2, inert gas, precursor 1, inert gas, etc. ([0040], note the precursor zones are operating simultaneously, see the arrows of Fig. 3. Further note the “simultaneous” is an intended use of an apparatus, see the MPEP citations under claim interpretation above, the claimed “wherein at least two of the spatially separated, precursor dosing zones are simultaneous precursor dosing zones”).

Regarding to Claim 15,
‘384 teaches an alternative system 200 shown in FIG. 3 may be configured without rollers, yet achieve ALD-type deposition ([0040], Further note the “a continuous manner” is also an intended use of an apparatus, see the MPEP citations under claim interpretation above, the claimed “wherein the apparatus is configured to perform atomic layer deposition or chemical vapor deposition in a continuous manner”).

Regarding to Claims 16-17,
‘829 teaches the vibrator 4 is energized and longitudinal and vertical movement is imparted to the trough 1. The amplitude and the direction of the vibrations are adjusted so that the movement imparted to the bed of cores 13 is at a suitable rate as determined by the nature of the particles or cores making up the bed (lines 31-36 of col. 7). Therefore, within the combined apparatus, when the rate of movement of the substrate particle is adjusted, residence time is also adjusted (the claimed “wherein a vibrational mode of the vibration system can be adjusted to provide increased residence time of the substrate particles in the reaction zone and/or at least one of the precursor dosing zones” of Claim 16, and “wherein the movement of the substrate particles through the apparatus can be temporarily stopped” of Claim 17).

Further note the “can be adjusted to provide increased residence time of the substrate particles in the reaction zone and/or at least one of the precursor dosing zones” and the “temporarily stopped” are mere different operations by use of the vibration system, thus, they are intended use of the apparatus. Therefore, when the apparatus uses the vibration system, it is considered meeting the limitation, see the MPEP citations under claim interpretation above.

Regarding to Claim 44,
As discussed in the claim 1 rejection above, the apparatus of Fig. 3 of ‘384 is has vibrating support bed configured to continuously move the particles, further note the “continuously” is an operation, thus, it is also an intended use of an apparatus, see the MPEP citations above (the claimed “wherein the apparatus comprises a continuously vibrating particle support”).

Regarding to Claim 45,
The limitations of Claim 45 are exactly the same as Claim 1, except the “wherein baffles are not present above the particle bed”. Further note, claim 45 also does not have “barriers between adjacent precursor dosing zones and inert gas dosing zones, said barriers delineating and separating the precursor dosing zones from the inert gas dosing zones; openings in said barriers, said openings located above the particle bed to allow fluid communication of the precursor and inert gases” of Claim 1.
The teaching of the same limitation was discussed in the claim 1 rejection above.

In case the applicants intend to mean that the “wherein baffles are not present above the particle bed” is the “wherein an upper baffle portion of the baffle is configured to be removed”,
First, the limitation raises the same issue as the 112 1st as discussed in the above.
Second, removing one of the existing components from the processing apparatus assembly is an inherent feature, because the most components of the processing apparatus can be removed for the purpose of maintenance, such as cleaning or replacement. The removal for the maintenance still reads into the limitation.
Third, in addition to the removal for the maintenance, simply removing the component for an operation is also an obvious matter, because the removal reduces the manufacturing cost of the processing apparatus.

Response to Arguments
Applicants’ arguments filed on 03/02/2022 have been fully considered but they are not persuasive.
In regards to the 112 rejection, the applicants argued that The Examiner implies that the word "Can" means "Must"; that the sentence says "Baffles must be added above the bed." But that is not what the text says - it says that "Baffles 22 can be added above the bed . .." Which means that baffles do not have to be added above the bed. So, in some embodiments, baffles can be above the bed, while in other embodiments, baffles are not present above the bed. There is no other reasonable way to interpret the phrase "Baffles 22 can be added above the bed, see the 1st paragraph of page 10.
This argument is found not persuasive.
First, the examiner never implies the word "Can" means "Must". The examiner clearly points out the “can” is either “do” or “not do”. 
Second, the examiner clearly points out that the applicants’ original disclosures never provide the details of the structural configuration of the “baffles are not present above the bed”, thus it is a new matter and also is not clear how the structural configuration is constructed, see the details in the 112 rejections above. Therefore, for the purpose of examination on the merits, the limitation is interpreted only based on the original disclosure, which is the baffle is present above the bed.

In regards to the 35USC103 rejection, the applicants argued that there is nothing in the cited references to suggest that a common header will provide any advantage. Nor is there any suggestion in the cited references of a common header. Thus, the cited references do not show the feature nor suggest any advantage of the feature. Therefore, there is not a proper motivation for the modification, see the last paragraph of page 10.
This argument is found not persuasive.
The examiner maintains the proper motivation for the modification is clearly given, which is the “for the purpose of coating the particle”, in other words, suitability for the particle coating.
‘348 teaches a coating apparatus. With teaching of ‘250, the apparatus of ‘348 is capable of coating the particle substrate. Therefore, applying a well-known gas supplying and exhausting structure for the particle coating process is an obvious matter. ‘118 clearly teaches the well-known common headed structure for exhausting purpose, when the particle coating is performed. Therefore, a person of ordinary skill would have easily applied the common header, for its suitability as the gas exhaust passages structure of the particle coating with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. See MPEP 2144.07. 

The applicants further argued that the inventor provided evidence comparing apparatus comprising a common header in comparison with apparatus without a common header. This evidence provides proof o superior and unexpected results that establish patentability of the claimed invention, see pages 11-14.
This argument is found not persuasive.
The evidence only proves the comparison between with common header and without common header. 
However, the combination set forth by the examiner clearly has the common header, which is commonly used in the particle coating process. The examiner does not find any reason why the applicants’ comparison between with common header and without common header overcomes the combination having the common header, in other words, the applicants continuously try to compare “apple to orange”, not “apple to apple”. The examiner did not find any proof to show the applicants common header is better than the common header in the examiner’s combination.
Emphasized again, the applicants’ common header is well-known gas exhausting structure widely used in the particle coating process, therefore, when the apparatus of ‘348 performs a particle coating process, a person of ordinary skill would have easily applied the common header, for its suitability as the gas exhaust passages structure of the particle coating with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. See MPEP 2144.07.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718